     Case 5:21-cv-00114-H Document 38 Filed 05/25/21             Page 1 of 2 PageID 661



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

PLANNED PARENTHOOD OF
GREATER TEXAS SURGICAL
HEALTH SERVICES, on behalf of itself,
its staff, physicians and patients, et al.,

        Plaintiffs,

v.                                                         No. 5:21-CV-114-H

CITY OF LUBBOCK, TEXAS,

        Defendant.

                         ORDER SETTING HEARING
              AND REQUIRING BRIEFING ON PULLMAN ABSTENTION
        As ordered by the Court’s May 18, 2021, Order Requiring Jurisdictional Briefing,

Dkt. No. 18, the parties filed briefs addressing whether the Court has jurisdiction to hear the

case. Dkt. Nos. 31–32. Additionally, the Court granted leave on May 25, 2021, for various

amici to file a brief on the jurisdictional issue. Dkt. No. 35. The parties and amici raise

important points for consideration in the Court’s resolution of the threshold jurisdictional

issue. In light of the briefing and given that a finding of no jurisdiction would be case-

dispositive, the Court finds that a hearing on the matter would be helpful to the Court and

would give the parties an opportunity to address the Court’s questions. Thus, the Court will

hold a hearing on the jurisdictional issue on Friday, May 28, 2021, at 9:00 a.m., in the

United States District Court, 1205 Texas Avenue, Courtroom C-216, Lubbock, Texas.

        If counsel for amici would like to present oral argument in support of their brief, Dkt.

No. 34-1, the Court will afford counsel an opportunity to do so. If either party wishes to

respond to the amici curiae brief, the parties may do so in a response not to exceed 5 pages

and filed no later than Thursday, May 27, 2021, at noon.
   Case 5:21-cv-00114-H Document 38 Filed 05/25/21               Page 2 of 2 PageID 662



       To aid the parties’ preparation for the hearing, the Court advises them that it

anticipates asking questions regarding Pullman abstention. R.R. Comm’n of Tex. v. Pullman

Co., 312 U.S. 496 (1941). In Pullman, the Supreme Court abstained from deciding a case

that challenged an order from the Texas Railroad Commission “as unauthorized by Texas

law as well as violative of the Equal Protection, the Due Process and the Commerce Clauses

of the Constitution.” Id. at 498. Abstention was appropriate because if, as Pullman

Company argued, the Commission was without authority under state law to issue the

challenged order, “the constitutional issue does not arise,” and “[t]he law of Texas appears

to furnish easy and ample means for determining the Commission’s authority.” Id. at 501.

Here, the plaintiffs ask the Court, independent of the federal constitutional claim, to

“[d]eclare the Ordinance invalid under Texas law” because Texas “does not grant

municipalities the power to create civil liability between private parties” and because the

ordinance is preempted by state law. Dkt. No. 1 at 12–14.

       To aid the Court’s preparation for the hearing, the parties are ordered to file briefs of

no more than seven pages, detailing their positions regarding Pullman’s potential application

to this case, no later than Thursday, May 27, 2021, at noon. Counsel for amici is invited to

brief Pullman under the same timeline but is not required to do so.

       So ordered on May 25, 2021.


                                            _____________________________________
                                            JAMES WESLEY HENDRIX
                                            UNITED STATES DISTRICT JUDGE




                                               2
